Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 1 of 38

FILE
IN THE UNITED STATES DISTRICT GER sth ED.
FOR THE DISTRICT OF COLORADO" “7 OF Corgy’eT

MOKOY 23. pry o hi

i-

SEE CP oy te
Civil Action No. CER HELL
(To be supplied by the court) BY
EP. CL
Leslie Shannon , Plaintiff

Vv.

Cherry Creek School District
Darla Thompson, Former Principal Highline Elementary :

Superintendent Scott Siegfried
Kevin Watanabe, Former Assistant Principal Highline Elementary,

Cherry Creek School District Board of Education

Ty Valentine, Director of Human Resources , Defendant(s).
(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional

sheet of paper with the full list of names. The names listed in the above caption must be
identical to those contained in Section B. Do not include addresses here.)

 

EMPLOYMENT DISCRIMINATION COMPLAINT

 

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

 

 
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 2 of 38

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Leslie Shannon _7927 S Kittredge St, Englewood CO 80112
(Name and complete mailing address)

(585) 410-4580 leslieshannon@hotmail.com
(Telephone number and e-mail address)

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION. ”

Defendant |: Cherry Creek School District 4700 S Yosemite St, Greenwood Villege CO 80111
(name and complete mailing address)
(720) 554-4262
(Telephone number and e-mail address if known)

Defendant 2: _Darla Thompson _ISF, 5416 S Riviera Way Centennial CO 80015
(Name and complete mailing address)

(720) 554-5022 dthompson40@cherrycreekschools.org
(Telephone number and e-mail address if known)

C. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check all that
apply)

X__ Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.
(employment discrimination on the basis of race, color, religion, sex, or national origin)

Americans with Disabilities Act, as amended, 42 U.S.C. §§ 12101, et seq. (employment
discrimination on the basis of a disability)

Age Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621, et seq.
(employment discrimination on the basis of age)

X_ Other: (please specify) 28 U.S.C. Sect 1367A ; 42 U.S.C. Sect 1981
2
Case 1:20-cv-03469-GPG Document 1 Filed 11/23/20 USDC Colorado Page 3 of 38

B. DEFENDANT(S) INFORMATION.”

Defendant 3: Dr. Scott Siegfried 4700 S Yosemite St. Greenwood Village CO 80111
(Name and complete mailing address)

(720) 554-4262 _superintendent@cherrycreekschools.org
(Telephone number and e-mail address if known)

Defendant 4: Kevin Watanabe Dry Creek Elem 7686 E Hinsdale Ave Centennial CO 80112
(Name and complete mailing address)

720) 554-3300 _ kwatanabe@cherrycreekschools.or:
(Telephone number and e-mail address if known)

Defendant 5: CCSD Board of Education 4700 S Yosemite St. Greenwood Village CO 80111
(Name and complete mailing address)

_ccsdboard@cherrycreekschools.org
(Telephone number and e-mail address if known)

 

Defendant 6: Ty Valentine, HR 4700 S Yosemite St. Greenwood Village CO 80111
(Name and complete mailing address)

__(720) 554-4413 _tvalentine@cherrycreekschools.org

(Telephone number and e-mail address if known)

 
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 4 of 38

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action and the specific facts
that support each claim. If additional space is needed to describe any claim or to assert
additional claims, use extra paper to continue that claim or to assert the additional claim(s).
Please indicate that additional paper is attached and label the additional pages regarding the
statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: _Race Discrimination

The conduct complained of in this claim involves the following: (check all that apply)

failure to hire X__ different terms and conditions of employment
failure to promote failure to accommodate disability
X__ termination of employment retaliation

X__ other: created a hostile work environment

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

X_ race religion national origin age

____ color sex ___ disability

Supporting facts: Title 7 Civil Rights Act of 1964 and 42 U.S.C. Sect 1981
1. Tama 57 year old African American/ Indigenous woman. I have a double master’s
degree in elementary and special education. My 20 years of experience has always been
in Title 1 Schools where the Black and Hispanic population is the majority and the

academic performance is low.

2. I chose to work at these schools to be a positive role model and to be an educator that
reflects the student population. I didn’t have that when I was in school and it wasn’t any

better for my children. (see attached)
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 5 of 38

D. STATEMENT OF CLAIMS
Claim One: Race Discrimination

Supporting Facts (cont):

3. My passion and dedication to working with students spoke volumes from day one. Being
an educator isn’t what I do, it is WHO I am. Teaching isn’t just a job to me; it is a
commitment to educating and raising the expectations for students with low academic

performance and following through on those expectations.

4. My ability to develop relationships and communicate with all students is unique and a
positive asset. I teach with a firm hand, respect and a loving heart. Students always know
what to expect when they come to my classroom. The things that they would get away
with in other classrooms were not tolerated in my classroom and never has a student
refused to come to my room or have a parent complain about my classroom management
technique.

5. Ihave never been reprimanded, charged with any formal/informal complaints, non-
renewed or dismissed from any position as an educator until my 3% year at Highline
Elementary, CCSD: 20 years into a successful and impeccable career.

6. Ihave always had satisfactory evaluations, received positive recommendations from
coworkers, parents and students and departed from schools on good terms. I have always
put the needs of the students first which resulted in higher academic performance.

7. Ihave taught in Buffalo Public School District and Enterprise Charter School in Buffalo
NY; Palm Beach County School District in Florida; Denver Public School District and

Cherry Creek School District in Colorado.
5
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 6 of 38

8.

I relocated to Colorado from Florida to be closer to my daughter and my grandchildren.
After a successful year as a kindergarten teacher at Omar D Blair, DPS 2015-2016 school
year, I sought employment at Highline Elementary, CCSD as a STEM teacher for the
2016-2017 school year.

Having taught STEM previously for 2 years in Florida I was qualified for the position. I
had the experience of starting a STEM program from the ground and CCSD provided no
curriculum. Everything I did would be based on my prior knowledge and ability to
design and create a STEM program for k-5 students as well as ELL (English Language

Learners) and ILC (Independent Learning Classroom) students.

10. My first uneasy indication came during the interview, where the wording of the questions

11.

12.

13.

revolved around Black and Brown students. I have never been in an interview where
students were segregated and it took me by surprise. I actually became emotional when
asked about how I felt about the academic gap between Black and Brown students.

I asked about the demographics of the staff and was surprised when the school’s
principal, Darla Thompson identified herself as Hispanic. During my 3™ year she
would explain in a staff meeting how she has, for most of her life “passed for White”
with little to no connection to her culture.

Having grown up in the 60’s, it didn’t take me but a second to recognize this during the
interview. If hired, I would become one of three Black classroom teachers at Highline
Elementary.

Leaving the interview I wrestled with the thoughts of not going back if offered the job

and being there to support the Black and Hispanic students.
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 7 of 38

14.

15.

16.

17.

I chose to take the position when it was offered to me, in order to introduce the students
to STEM and highly sought after engineering jobs, to truly work at closing the academic
gap as I have done in the past and to be a teacher that represented the majority of the
student population. This was in spite of being insulted by being placed on probation for 3
years with 17 years of teaching experience and not having my second masters being
recognized regarding the salary scale.

Principal Darla Thompson asked me to assist 3 other teachers for the “Kindergarten
Jumpstart Camp” for 2 weeks prior to the start of school because I had just left a kinder
position. It was a successful camp and relationships had been built and established with
students that I would follow until 2™ grade.

Another uneasy indication came on the first day teachers reported during the work week.
The meeting was in the gym and the discussion was about school mules. I leaned over and
asked one of the teachers next to me, who just so happened to be White, “what is the
policy on the students wearing hoods”? Her response was “it’s their culture so it’s
allowed” and I believe my response set the opinion with my coworkers. I simply said,
“Whose culture...” Typical stereotyped response of the Black culture defined by White
people.

There are many incidences similar to this one but the most prevalent one happened during
the 2019-2020 school year when a White teacher form Overland HS was suspended
because he would not let two Black students use the “N” word because the district
deemed it as a term of endearment amongst Black students ... Again typical
stereotyped response of the Black culture defined by White people of such a degrading

and demeaning word.
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 8 of 38

18.

19.

20.

21.

22.

CCSD prides itself on “equity work” that is called Culturally Responsive Education
(CRE). This is promoted and controlled by Pacifica Education Group (PEG)(a consultant
group that CCSD has contracted with to assist with equity work) and backed by CCSD’s
Office of Inclusive Excellence. This was presented during mandatory professional
development, under the pretense of teaching equity and diversity, which proved to be
nothing more than systemic racism, negative stereotyping, racially charged and offensive,
resulting in creating a hostile and segregated work environment.

CRE is a combination of 6 themes: Engagement, Rigor, Relationships, Assets,
Vulnerability and Cultural Identity.

PEG is a consultant group that promotes White privilege and focuses on the typical
negative stereotypes of Black people to supposedly assist educators in understanding
cultural differences. Black people are portrayed as victims, perceived as angry,
argumentative and loud, we speak emotionally as opposed to White people who speak
intelligently and how we are underperformance and not task oriented. This is how I was
viewed by my coworkers.

CSSD allowed PEG to victimize the Black population but claim to promote equity. The
expectation is for everyone to believe what’s being taught and not disagree. This is
evident in the comment from Darla Thompson in staff meetings...” if you are not
committed to the equity work here at Highline, than Highline is not the school for you”.
In my 17 years of teaching prior to coming to CCSD, as a Black teacher, I have never
been mandatorily subjected to such demeaning and demoralizing professional
development meetings. If it wasn’t for my passion and desire to educate and empower

students at Title 1 schools, I would not have stayed at Highline after my first year. The
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 9 of 38

23.

24.

25.

relationships built and impact that I had on the students was reflected in their acceptance
of me, my classroom values, goals and expectations.

My first year at Highline, it was mandatory to attend a PEG required professional
development called “Beyond Diversity”, highly supported by CCSD. This was my first
experience with PEG’s technique and I found it to be disturbing and raised a lot of
emotions within myself. It focused on White Privilege and the affect it has on the Black
population. By the end of the meeting, I saw no purpose in it and felt emotionally
drained. How was this helping to understand the equity in the Black population of
students, families and educators when all it did was make us victims of systemic racism?
Being 54 years old (at the time) I had already figured out how to deal with White
Privilege. I had many years of life experiences surrounding White Privilege and its
negative impact it had on me. Yet I persevered, earned a double masters degree and
became a successful educator.

The one exercise that offended me the most was where we had to rate experiences; a few
examples: “how hard is it for you to find hair care products”, “do you ever feel like you
are being followed around while you are shopping” and “have you ever had to talk to
your child about encounters with the police”. After you rated a series of questions and
added them up, we all stood around the room under numbers that ranged from 1-140. The
approximately 20 Black educators in the room were all under the numbers 1-30 (meaning
we had experienced MOST of the negative things listed) and the rest of the room,
approximately 75 White educators were lined up under the numbers 80-140. We were the

victims for the entire room to see.
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 10 of 38

26.

27.

28.

29.

30.

31.

The exercise went on to discuss “busing” from Black neighborhoods to White schools
and the transitions Black kids had to make from the White culture and their Black culture
and the deficits lacking between the two. I was one of those kids, many years ago.

What was the purpose...I could feel the looks of pity. My story was my story, not for
everyone to hear...more pity. What did any of that have to do with the responsibilities as
an educator and how did it make White educators understand the Black culture without
pity? Somehow that constituted equity!

I have never been to any type of professional development workshop like that before.
Every educator at Highline had attended this workshop, so a sense of pity ran through the
school.

Two other big “equity” terms were “seeing things through another person’s lens” and
“courageous conversations”. This meant that during courageous conversations, you step
away from your beliefs and openly try to see things from another person’s perspective.
How could this happen when during my first year very few coworkers tried to get to
know me. I was unapproachable because I was the angry Black woman that they all
learned about in the Beyond Diversity equity training. I was the oldest of the 3 Black
teachers, I am not from Colorado and my background is not the same as the other 2
teachers. I was definitely different.

During one of my classroom observation meetings with Darla Thompson, she stated that
she had been approached by several teachers that had concerns about what was going on
in my classroom. She had actual but only” half” quotes of things that I had said in my
room. She had condoned teachers standing outside my door listening and reporting to her

what they half heard.

10
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 11 of 38

32.

33.

34.

35.

36.

37.

38.

One quote was “why do you have 5 pencils, you only need one”... was asked why I was
denying the student the right to have 5 pencils (the schools sense of pity). I told Darla
Thompson if that teacher had stuck around for another few minutes they would have
heard me continue to say, “Because you are not wolverine so put the rest of them away”.
I told her no one approached me personally with any concerns and she said she would
encourage these people to speak with me first. Not once in the 3 years at Highline has
anyone sat down with me for a courageous conversation.

I asked Darla Thompson if any of the students or parents had complained and if I should
be looking for another position elsewhere and she replied no to both questions.

My tone of voice and voice level was too high for most of the teachers; they assumed I
was yelling at the students. Darla Thompson made a comment about how they get enough
of that at home and school should be different for them, so much for seeing things
through my lens. I was expected to speak soft and cuddly like everyone else.

As the principal, Darla Thompson sets the tone of the school. How staff perceived her
actions (allowing other staff to evaluate my actions and running to her) caused alienation
and the start of a hostile work environment.

In spite of the opinions of the staff or Darla Thompson, that knew nothing about STEM,
the students were very responsive. I captured the interest of even the most difficult
students and they stayed in my room.

I had the entire student body participate in the cardboard challenge and students voted on
which projects would be submitted to the district wide competition. Parents came to

support their students and students spoke clearly with the judges. They were so proud!

11
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 12 of 38

39.

40.

41.

42.

43.

Darla Thompson did not come to support the students or myself. There was no
recognition of any kind from her and most of the staff. There were a few that gave
positive feedback which was nice.

My first year, I shared very little with anyone. Although Darla Thompson claimed to
have an open door policy, I quickly learned differently. Her approach as a supervisor was
an “all or nothing” approach and her alienation towards me was obvious.

I was renewed for a second year with a satisfactory evaluation. My classroom
curriculum continued to challenge the students and became more student-led. My goal
was to increase their level of interdependence (working in groups, depending on each
other) as well as independently.

The Assistant Principal, Michelle Colten became my evaluator that year. The
environment continued to be hostile.

Support for things I would do was nonexistent and an example of this was the Balloon
Launch. Again, I had the entire student body participating (other STEM teachers only did
5" grade) and it was something Darla Thompson wanted the students to do. I went to the

training and made it happen.

. I spent 4 weeks on the balloon launch so every student would know why we were out

there. The week of the balloon launch I sent out a memo to the classroom teachers letting
them know in advance that the day before the launch, the 5 graders were going to come
in during the last 10 minutes of the last class and pass out fliers and do some cheers they
made up to rally the students and boost the excitement. When the students appeared at the

classrooms a majority of the teachers turned them away because “they were still

12
Case 1:20-cv-03469-GPG Document 1 Filed 11/23/20 USDC Colorado Page 13 of 38

45.

46.

47.

48.

49.

50.

teaching”. The 5" graders were disappointed but joined the students where teachers
allowed them in their rooms.

The day of the balloon launch, the parent support was amazing!! Darla Thompson, again,
was not present to show support of the students or myself. It was our first lanch so we
experienced technical difficulties and you could see teachers getting frustrated even
though I had 5" graders asking every class questions and chanting our blast off tune to
keep them occupied.

In spite of the glitches, the balloon launch was a success and an amazing experience for
the students. Darla Thompson offered no recognition which again set the tone for the
staff. There were a few that gave positive feedback and it was appreciated.

I did have the support of about 4 teachers that I could confide in and one in particular that
I could have true courageous conversations with.

I didn’t have that in the staff meetings. I would sit only with the specials team (art, music,
PE and STEM), where I was the most comfortable and the most accepted. This is where
the environment was the most hostile.

Although part of the CRE professional development trainings encouraged you to speak
your truth and be vulnerable, I found out quickly just who I could and could not do that
with. So when I was not with the specials team, I was reserved with my responses/input
and made to feel invisible in “other” groups.

Although this was mentioned as an observation by Michelle Colten, AP during my mid-
year evaluation, I couldn’t take the risk of saying anything for fear of being non-renewed.
So for a second year, I endured a hostile work environment and racially charged meetings

surrounding negative stereotypes of Black students. I thought of leaving Highline but the

13
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 14 of 38

51.

52.

53.

54.

55.

56.

57.

rewards from the students outweighed the negative actions created by PEG and its highly
praised equity work.

I was renewed for a third year with a satisfactory evaluation.

At the beginning of my third year the new Assistant Principal, Kevin Watanabe was my
evaluator.

The only thing different between my first and second year was (1) PEG’s introduction to
our new equity work that focused solely on White Privilege (2) I allowed myself to have
a confidential courageous conversation with Kevin Watanabe.

The introduction of PEG’s focus on “White Privilege” (supported by CCSD) supported
the theory that see’s the Black population as victims. If being White was a privilege what
does that make every other race? How is that teaching equality? How is this not
encouraging segregation and an even more hostile work environment?

The CCSD willfully targeted the Black population within the district.

At the beginning of the school year, Darla Thompson and 5 other staff members (4 White
and 1 Hispanic) attended a convention for this equity work. She did not include any of
the 3 Black staff members to attend, with one being on the guided coalition committee.
When they returned, our staff meetings started with each of them telling their stories of
being privileged and Darla spoke on how she spent her life passing as White and having
little connection to her culture.

Even though everyone was encouraged to speak their truth, you were expected to
conform. There was no room for my cultural differences because it didn’t fit the profile
of PEG’s definition of Black culture. I wasn’t going to conform, I wasn’t a victim, I

wasn’t going to allow people to treat me like a victim and taught my students how to not

14
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 15 of 38

58.

59.

60.

61.

be victims. This was a shock to what PEG and CCSD had led educators to believe in the
presentation of equity work.

Such courageous conversations that we were encouraged to have fall under a protective
category (CRE: vulnerability) yet they can have negative consequences based on what
you say and who you say it to. My right to question and speak my truth proved to be the
demise of my career as an educator, in spite of the focus on “White Privilege” having no
immediate connection to my work performance and its effect on my relationships with
the students who are predominantly Black and Hispanic.

This is evident in my speaking out against discussions surrounding “White Privilege”.
The staff was encouraged to refer to themselves as a privileged White woman/man. So
that indicated every other race is underprivileged and viewed as victims, which included
me.

This created an even more hostile work environment and the loss of respect from my
coworkers. Once those discussions began during my final year of probation, teachers felt
empowered in their privilege and started telling me what I should and should not be
doing in my classroom.

A lot of my resources that I used during my first two years such as connecting The Magic
School Bus” and student created drawings related to the material presented suddenly
became a problem with teachers. Teachers referred to them as coloring sheets and to

many videos. They never took the time to look at them.

62. No one ever asked me what the connection was with anything I was doing in my

classroom which was never a concern in the previous 2 years.

15
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 16 of 38

63.

64.

65.

66.

67.

68.

I was informed of this by Kevin Watanabe, AP during my mid-year review, even though
I was satisfactory at the time.

I had the second balloon launch in September 2018. I did exactly the same things from
the previous year including the 5" srade balloon launch team. A member from the
District came to help with the prelaunch set-up. All launches were on Thursdays, so I met
with the students after school on Wednesday. This just happened to be our professional!
development day and the first day of introduction of “White Privilege”.

The only 5" grade teacher (Mexican the other 3 were White) that offered to help again
this year and I went to see Darla Thompson to see if he could be excused from the
meeting. She became defensive asking me why was I going to miss the meeting. I
explained that the launch team was meeting to do the set up for the next day. I told her
that it’s the way we did it last year. She acted as though she didn’t even know we were
having the launch. She told me I should have had the students come back after 4p for an
hour. I told her that for most of them that would not be an option.

Darla Thompson asked me why I was being argumentative and angry. These are common
negative stereotypes of Black women.

After all that, I was excused from the meeting. We had the balloon launch the next day
with another great parent support turn out. Darla Thompson did not attend.

There was a lack of equitable treatment and recognition from Darla Thompson
surrounding the 6 themes such as relationships, vulnerability, cultural identity and asset-
focused factors. This is evident by her few interactions and lack of ability to

communicate with me as a qualified professional. She viewed my right to be an

16
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 17 of 38

69.

70.

71.

72.

73.

individual with my own cultural identity, vulnerability and asset-focused factors as being
argumentative and angry which is a projection of typical stereotypes of Black women.
The staff was encouraged to read the book titled “White Fragility” which has serious
negative reviews on its portrayal of Black people. I am viewed as being argumentative,
angry and loud according to this book. How is this upholding my dignity, equality,
respect and fair treatment in comparison to my White co-workers?

The courageous conversations that we are encouraged to have fall under a protective
category but Darla Thompson took adverse action against me.

This is evident by the entrapment that took place in December 2018 during my
summative with Assistant Principal Kevin Watanabe. I was told that my work
performance was satisfactory and asked if there was anything else to discuss regarding
how I was doing. This was a courageous conversation in confidentiality and for the
first time in almost 3 years at Highline I confided in Kevin. A decision I would later
regret.

The situation regarding Darla Thompson in September (paragraphs 64-67) was discussed
and Kevin suggested I speak to her about it. I told him that this was my last year of
probation and for fear of retaliation, that wasn’t an option. I told him I would be non-
renewed. I did not confide in Kevin to have him speak to Darla Thompson on my behalf.
I did not find out that Kevin breached the confidentiality until April 2019.

In February I again shared with Kevin how offended I was regarding the Black History
musical concert that was old Negro slavery spiritual songs. This triggered a courageous

conversation with the music teacher and one of the other Black teachers. At the staff

17
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 18 of 38

74.

75,

76.

77.

78.

79.

meeting the music teacher apologized for offending anyone and a white male teacher
stood up and said that there was no need to apologize because no one was offended.
Neither Darla Thompson nor Kevin Watanabe acknowledged that the concert was
offensive.

I had no knowledge of any problems that would be detrimental to the renewal of my
contract until April 5, 2019 (2018-2019 school year). I was informed by Darla Thompson
that my contract would be non renewed (end of my 3" year of probation) in accordance
to policy 4173 “other” ... complete freedom and latitude in securing the best possible
teachers for Cherry Creek Schools.

During that meeting, Darla Thompson did not identify any “specific” reasons as to why I
was not considered to be one of the best possible teachers for Highline Elementary in
spite of being there for 3 years. However, she did state that the non-renewal was not
based on my work performance.

In my 3” year, I engaged the students in the balloon launch, specials night x2,
coordinated a rotation schedule for a 2" grade event and organized a STEM Night event
with the assistance of District Staff, always putting the needs of the students first. How
does that not make me one of the best possible teachers for the students?

Based on the above incidences including breach of confidentiality, I was wrongfully
terminated as a result of retaliation and race. Darla Thompson’s actions were condoned
and approved by CCSD HR, Superintendent Siegfried and the Board of Education
based solely on her recommendation and without merit.

On April 10,2019 I filed a charge against CCSD for wrongful termination.

18
Case 1:20-cv-03469-GPG Document 1 Filed 11/23/20 USDC Colorado Page 19 of 38

80.

81.

82.

83.

84.

85.

86.

Ironically my final evaluation was unsatisfactory following my complaint that was filed
with EEOC and my in-house grievances against Darla Thompson and Superintendent
Siegfried.

Policy #4173 is unfair, bias, personal and subjective .If it was not based on my work
performance than it is personal as I had been successfully renewed for 3 years and had
never been addressed by Darla Thompson of any major issues or Serious infractions with
my performance at Highline.

Student’s needs are not taken into consideration with the hiring and firing of teachers
without merit based on this policy. The relationships that I had built with the students and
families are not valued and this is the total opposite of all the CRE work that CCSD
prides itself on.

In accordance to the Cherry Creek School District website, “qualified teachers of color
are highly sought out and needed to ensure diversity in the workplace”.

As being a part of that protective category and highly qualified for my job, at the hands
of Darla Thompson, supported by the Superintendent and the Board of Education, with
no merit, I suffered adverse actions because of Race, resulting in the non-renewal of my
contract.

In May 2019, the resignation of the CCSD Board of Education’s president was accepted
for making racially derogatory remarks at the Teachers Awards Banquet.

Students are denied the right to be taught and inspired by educators that reflects the
student population and the wrongful termination of my contract based on the bias,

subjective and personal vendetta from Darla Thompson, supported by Superintendent

19
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 20 of 38

87.

88.

89.

90.

91.

92.

Siegfried and the Board of Education shows the lack of equity that CCSD is failing to
provide.

I filed an in-house grievance against Darla Thompson and charged her with Cultural
Differences, Defamation of Character and the Disparate Treatment and Impact of Policy
#4173 (other). I asked for monetary damages and her removal from the school. I also
filed one against Superintendent Siegfried and CCSD. I charged him with Cultural
Differences and policy #4173 which is unfair, bias, personal and subjective.

Policy #4173 has been approved by Superintendent Siegfried knowing that it allows a
principal to tarnish teachers reputations with no reason, no indication that there was ever
a problem or concern and no opportunity to improve.

My passion and dedication to educating students in title 1 schools makes me a “good fit”.
My being a part of a protective category which ensures diversity makes me a “good fit”.
My impeccable work history and ability to connect with students of all backgrounds
makes me a “good fit”. This is the reason why I became a teacher.

I was deemed not to be a “good fit” because I spoke my truth and it wasn’t conforming to
Darla Thompson’s beliefs regarding “White Privilege”. This is not the reason why I
became a teacher.

Darla Thompson acted maliciously and with slander causing injury, harm and discredited
my impeccable work reputation which resulted in the loss of an entry level administration
position. Her actions were condoned by CCSD HR.

While seeking employment for the 2019-2020 school year, I was interviewed for a first
grade position at an Aurora Public School District Elementary School. The principal

offered me the position of Dean of Students.

20
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 21 of 38

93.

94.

95.

96.

97.

98.

The EEOC case was still pending. I did not use Darla Thompson as a reference, so
when the APSD principal contacted her, her only purpose was to confirm my length of
employment and position held at Highline.

Darla Thompson went on to disclose the amount of absences of 26 days(she failed to say
that 8 were bereavement, 5 were approved family leave by Darla Thompson herself and 5
were PDD’s, thus leaving 8/180 days of sick time) and my lack of submitting one
document (in 3 years). Her statements made me appear to be unreliable to a new principal
unfamiliar with whom I am. Because of the severity and importance of the position the
principal rescinded the offer of Dean of Students and didn’t consider me for the original
first grade position.

Darla Thompson was in violation of employee confidentiality. I filed a 2™ srievance
with the district for retaliation, defamation of character and tortuous interference. I was
told by Ty Valentine, HR that I could not file because I was no longer employed.

He quoted that her responses were accurate as per CRS 22 32 109.7. However, upon
looking further into that policy, it is stated “the information is false or acts with reckless
disregard concerning the veracity of such information”.

Darla Thompson was condoned by Ty Valentine HR, on behalf of the CCSD, to continue
her personal vendetta, retaliation and defame my character with distorted half truths that
were not a part of my employee verification history. He knew she was wrong because he
went on to say that any further inquiries would be handled through the HR Department.
She knew, as a principal, that this would affect me getting the position, and it did.

I continued to apply for over 200 positions within APS and DPS and have been unable to

secure a position as an educator. Very few positions are posted after the school year

21
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 22 of 38

begins so that limits opportunities throughout the school year. The opportunities became
scarcer once COVID caused schools to go to remote learning.

99. The actions of Darla Thompson have discredited my reputation within the circle of
employers within the school districts and I remain unemployed.

100. Darla Thompson not only decided that I was not a “good fit” for Highline; she
used her position to assure I would not be a “good fit” anywhere.

101. My livelihood, right to be employed and earn a living as a highly needed, Black
educator has been affected because of the systematic racial actions of CCSD:
Superintendent Siegfried, Darla Thompson, HR and the Board of Education.

102. My career as a positive role model within the population of Title 1 schools has
ended. My age now plays a role in the hiring process. I am not able to find employment at
the salary of a person with 20 years experience. This is in violation of my civil rights.

103. The action of policy #4173, approved by the Board of Education and
Superintendent Siegfried, allows Darla Thompson to be judge, jury and executioner in
regards to an educator’s career merely at her discretion.

104. Prior to being employed with CCSD, I have never been subjected to such a racially
charged and demeaning presentation of “equity” nor have I ever had to work in or endure
such a hostile work environment created by a principal and condoned and supported by a
district.

105. Darla Thompson and the CCSD are in violation of Tortious Interference. This is
evident in the interference and loss of the position with APS. Darla Thompson and the
CCSD are in violation of Tortious Interference. This is evident in the interference and

loss of the entry level administration position with APS.

22
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 23 of 38

106. How would it look for Darla Thompson to have non-renewed me as the STEM
Instructor only to have another school in another district offer me a Dean of Students

position?

107. The actions of CCSD have ended my right to continue to earn a living as an
educator. I have a double master’s degree in Elementary and Special education but they
are obsolete if there is no school that will hire me because of continued retaliation and
defamation of character.

108. It is because of these claims; I am seeking damages from CCSD.

23
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 24 of 38

D. STATEMENT OF CLAIM(S)
CLAIM TWO: _ Retaliation

The conduct complained of in this claim involves the following: (check all that apply)

__ failure to hire different terms and conditions of employment
__ failure to promote failure to accommodate disability
X_ termination of employment X___ retaliation

X_ other: failure to provide positive support for cultural differences
violation of policy#4173 terms and conditions

Defendant’s conduct was discriminatory because it was based on the following: (check all
that apply)

X_ race religion national origin age

___color ___ sex ___ disability

Supporting facts: Title 7 Civil Rights Act of 1964 and 1981
109. In the 3 years that I was at Highline Elementary I have never had any complaints
from the parent’s or had students refuse to come to my class. In accordance with the 6
themes of CRE, I had some of the most outstanding relationships with the students,

especially the more difficult ones.

110. I had 2 previous satisfactory evaluations and renewed for my 3" year of probation.
This was the year that “White Privilege” was the focus. Previous years I had “courageous
conversations” with only 2 fellow teachers. I never confided in administration because
Darla Thompsons approach as a supervisor was an “all or nothing” approach and her

alienation towards me was obvious.

24
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 25 of 38

111. There was a lack of equitable treatment and recognition from Darla Thompson
surrounding the 6 themes such as relationships, vulnerability, cultural identity and asset-
focused factors. This is evident by her few interactions and lack of ability to
communicate with me as a qualified professional. She viewed my right to be an
individual with my own cultural identity, vulnerability and asset-focused factors as being

argumentative and angry which is a projection of typical stereotypes of Black women.

112. The introduction of PEG’s focus on “White Privilege” supported the theory that
see’s Black people as victims. I became seen as a victim as well. The work environment

became hostile and segregated.

113. The courageous conversations that we are encouraged to have fall under a
protective category yet they can have negative consequences based on what you say and

who you say it to. Darla Thompson took adverse action against me.

114. This is evident by the entrapment that took place in December 2018 during my
summative with Assistant Principal Kevin Watanabe. I was told that my work
performance was satisfactory and asked if there was anything else to discuss. This was a
courageous conversation in confidentiality and for the first time in almost 3 years at

Highline I confided in Kevin. A decision I would later regret.

115. The situation regarding Darla Thompson (paragraphs 64-67) was discussed and

Kevin suggested I speak to her about it. I told him that this was my last year of probation

25
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 26 of 38

and for fear of retaliation, that wasn’t an option. I did not find out that Kevin breached the
confidentiality until April 2019.

116. In February I shared with Kevin how offended I was regarding the Black History
musical concert that was old Negro slavery spiritual songs. This triggered a courageous
conversation with the music teacher and one of the other African American teachers. At
the staff meeting the music teacher apologized for offending anyone and a white male

teacher stood up and said that there was no need to apologize because no one was

offended.
117. Neither Darla nor Kevin acknowledged that the concert was offensive.
118. I had no knowledge of any problems that would be detrimental to the renewal of

my contract until April 5, 2019 (2018-2019 school year). I was informed by Darla
Thompson that my contract would be non renewed (end of my 3 year of probation) in
accordance to policy 4173 “other” ... complete freedom and latitude in securing the best
possible teachers for Cherry Creek Schools.

119. During that meeting, Darla Thompson did not identify any “specific” reasons as to
why I was not considered to be one of the best possible teachers for Highline Elementary
in spite of being there for 3 years. However she did state that it was not based on my
work performance.

120. Based on the above incidences including breach of confidentiality, I was
wrongfully terminated as a result of retaliation because I spoke out against the “equity”
work surrounding “White Privilege”. Darla Thompson’s actions were condoned by
CCSD HR, Superintendent Siegfried and the Board of Education based solely on her

recommendation and without merit.
26
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 27 of 38

121. Ironically my final evaluation was unsatisfactory following my complaint that was
filed with EEOC and my in-house grievances against Darla Thompson and
Superintendent Siegfried.

122. Policy #4173 is unfair, bias, personal and subjective If it was not based on my
work performance than it is personal as I had been successfully renewed for 3 years and
had never been addressed by Darla Thompson of any issues with my performance at
Highline

123. Student’s needs are not taken into consideration with the hiring and firing of

teachers without merit based on this policy.

27
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 28 of 38

D. STATEMENT OF CLAIM(S) (cont)
CLAIM THREE: _ Defamation of Character

The conduct complained of in this claim involves the following: (check all that apply)

__ failure to hire different terms and conditions of employment
__ failure to promote failure to accommodate disability
__ termination of employment retaliation

X_ other: violation of employee confidentiality

Defendant’s conduct was discriminatory because it was based on the following: (check all

that apply)
X_ race ___ religion _____ national origin ____age
___ color sex _____ disability
Supporting facts:

124. Darla Thompson acted maliciously and with slander causing injury, harm and
discredited my impeccable work reputation which resulted in the loss of an entry level
administration position. Her actions were condoned by CCSD HR.

125. While seeking employment for the 2019-2020 school year, I was interviewed for a
first grade position at an Aurora Public Schoo! District Elementary School. The principal
offered me the position of Dean of Students.

126. With the EEOC case was still pending, Darla Thompson was not used as a
reference, so when the APSD principal contacted her, her only purpose was to confirm

my length of employment and position held at Highline.

28
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 29 of 38

127. Darla Thompson went on to disclose the amount of absences and my lack of
submitting one document. She knew her statements would make me appear to be
unreliable to a new principal unfamiliar with whom I am. Because of the severity and
importance of the position, based on Darla Thompson’s violation of employee
confidentiality, the principal rescinded the offer of Dean of Students and didn’t consider
me for the original first grade position.

128. Darla Thompson was in violation of employee confidentiality. I filed a grievance
with the district for retaliation, defamation of character and tortuous interference. I was
told by Ty Valentine, HR that I could not file because I was no longer employed.

129. He quoted that her responses were accurate as per CRS 22 32 109.7. However,
upon looking further into that policy, it is stated “the information is false or acts with
reckless disregard concerning the veracity of such information”.

130. Darla Thompson was condoned by Ty Valentine, HR, on behalf of the CCSD, to
continue her personal vendetta and defame my character with distorted half truths that
were not a part of my employee verification history.

131. I continued to apply for over 200 positions within APS and DPS and have been
unable to secure a position as an educator. The actions of Darla Thompson have
discredited my reputation within the circle of employers within the school districts and I
remain unemployed.

132. Darla Thompson not only decided that I was not a “good fit” for Highline
Elementary without merit; she used her position to assure I would not be a “good fit”

anywhere.

29
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 30 of 38

D. STATEMENT OF CLAIM(S)
CLAIM FOUR: _Tortious Interference

The conduct complained of in this claim involves the following: (check all that apply)

__ failure to hire different terms and conditions of employment
__ failure to promote failure to accommodate disability
__ termination of employment retaliation

X__ other: caused the loss of employment for 2019-2020 school year

Defendant’s conduct was discriminatory because it was based on the following: (check all

that apply)
X__race ___ religion ____ national origin ___ age
__ color _____ sex ___ disability
Supporting facts:
133. My livelihood, ability to maintain my previous level of lifestyle, and my right to be

employed and earn a living as a highly needed, Black educator has been affected because
of the systematic racial actions of CCSD: Superintendent Siegfried, Darla Thompson,
HR and the Board of Education.

134. My career as a positive role model within the population of Title 1 schools has
ended. My age now plays a role in the hiring process. I am not able to find employment at
the salary of a person with 20 years experience.

135. The action of policy #4173, approved by the Board of Education and
Superintendent Siegfried, knowingly allows Darla Thompson to be judge, jury and

executioner in regards to an educator’s career merely at her discretion.

30
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 31 of 38

136. Prior to being employed with CCSD, I have never been subjected to such a racially
charged and demeaning presentation of “equity”.

137. Darla Thompson and the CCSD are in violation of Tortious Interference. This is
evident in the interference and loss of the entry level administration position with APS.
How would it look for Darla Thompson to have non-renewed me as the STEM Instructor
only to have another school in another district offer me a Dean of Students position?

138. The actions of CCSD have ended my right to continue to earn a living as an
educator. I have a double master’s degree, that I am still financially responsible for, in

Elementary and Special education but they are obsolete if no school will hire me.

31
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 32 of 38

D. STATEMENT OF CLAIM(S) (cont)
CLAIM FIVE: _Hostile Work Environment

The conduct complained of in this claim involves the following: (check all that apply)

____ failure to hire _X__ different terms and conditions of employment
_____ failure to promote ____ failure to accommodate disability

___ termination of employment ____ retaliation

____ other:

 

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

X__race religion national origin age
color sex disability
Supporting facts:
139. CCSD, Superintendent Siegfried, HR and Darla Thompson did willfully target the Black

community: families, students and teachers throughout the district, with no regard to the
hostile environment that the racially charged topic of “White Privilege” created.

140. During the mandatory meetings, | was subjected to articles, discussions and excerpts
from the book “White Fragility” (negative portrayal of Black people). There was no purpose to
this except to make one group of people to feel empowered by their status of “Whiteness” and
to say whatever they felt like saying.

141. How is that equality? There was nothing positive about any of this. Some examples
were: Black people are products of their environment, That's why they act the way they do,
These two Black girls are really going to amount to something (sounds positive but was said

with a surprise), If they don’t like where they live just move, Cops don’t just pull them over if
32
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 33 of 38

they aren’t doing anything wrong...

142. Even though these conversations fell under a protective category, they became “bash”
sessions again with no regard to how it was affecting me. | was informed later in May 2019 that
staff reported how | was disengaged in the meetings. Although there were others disengaged,
it was not hard to single me out, one of 3 Black people in the room. Staff would look at me to
see my expression as if to gage the level of frustration towards the topic.

143. Darla Thompson and Kevin Watanabe allowed conversations to continue. There was no
equity just segregation and hostility. Staff started referring to themselves as a privileged White
woman/man.

144. History has shown us the dangers of “White Privilege” and here it is again being allowed
in our schools, especially title 1 schools where the population is predominantly Black and
Hispanic but the staff is predominantly White. The presence of Black teachers is highly needed
in these schools. There are better ways to encourage and promote equity for all races. Ways
that don’t create hostile work environments.

145. Excuses are made for Black students behaviors because they are victims. They are not
held accountable because they are products of their environment. The White music teacher
had no problem having the 2” grade Black students learn old Negro spiritual slave songs for a
Black History month concert.

146. All this “equity” work did was blind White people to the rich history and
accomplishments of the Black culture; instead it made us all victims.

147. In my 3” year, teachers felt empowered to report to administration what | was doing in
my classroom and | was questioned about it. | wasn’t seen as an equally well educated
educator.

148. And somehow, through all of this, for 3 years, | was expected to not be offended.
33
Case 1:20-cv-03469-GPG Document 1 Filed 11/23/20 USDC Colorado Page 34 of 38

149. When | had the confidential courageous conversation (protective category) with Kevin
Watanabe it was not his place to speak with Darla Thompson on my behalf. | did not ask him to
and | told him | would be non-renewed and | was non-renewed.

150. I truly enjoy educating and empowering all students. | can honestly say that my ability to
connect with students is my super power. | have dedicated my life to being the best educator |
can be for the students and | am successful at what | do. Educating is not just what ! do, it is
who | am.

151. | don’t need to have “White Privilege” explained to me or the negative stereotypes of
Black people discussed at every staff meeting to make me a better educator. | don’t see how it
could have made White educators better. | have lived this my entire life and to have it
addressed in the manner that CCSD condoned and highly accepted and promoted by Darla
Thompson, was racist and offensive.

152. PEG and this type of equity work are detrimental to Black people and inspiring young
students. It is detrimental to the work environment and takes away from the real purpose.
Students should just be students not Black and Brown or students of color. Not once have |
heard a student referred to as the White student.

153. in my 20 years of teaching, | have never been in a district where segregating students by
the color of their skin was acceptable. That is not equity and violates my right to be in a work
environment free of hostility.

154. CCSD, Superintendent Siegfried, Darla Thompson, Kevin Watanabe, Ty Valentine and the
Board of Education needs to be held accountable for the total disregard and promotion of

systemic racism where they willfully target the Black Race.

155. Based on the above claims, | am seeking damages.

34
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 35 of 38

E. ADMINISTRATIVE PROCEDURES

Did you file a charge of discrimination against defendant(s) with the Equal Employment
Opportunity Commission or any other federal or state agency? (check one)

X_ Yes (You must attach a copy of the administrative charge to this complaint)

No

Have you received a notice of right to sue? (check one)
X_ Yes (You must attach a copy of the notice of right to sue to this complaint)

No

F, REQUEST FOR RELIEF
State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “F. REQUEST
FOR RELIEF.”

(1)Economic Damages: Back Pay, Front Pay, Lost Benefits/Pension

(2) Compensatory Damages (3) Punitive Damages

I demand a Jury Trial

G. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation,
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

Le ndee Sh OAWSER)
(Plaintiff's signature)

i\22\2020
(Date) ‘ x

(Form Revised December 2017)
35
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 36 of 38

EEOC Farm 5 (11/09)

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [ FEPA

Statement and other information before completing this form.
[x] EEoc 541-2019-01707

 

 

Colorado Civil Rights Division and EEOC
State or local Agency, if any

 

Name {indicate Mr., Mis., Mrs.) Home Phone (inci. Area Code) Date of Birth
Ms. Leslie M. Shannon (585) 410-4580

 

 

 

Street Address City, State and ZIP Code
16363 E Fremont Ave , Unit 121, Aurora, CO 80016

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

   

P . (include Area Code)
) 773-1184

Name No Employees, Members

CHERRY CREEK SCHOOL DISTRICT

 

 

 

 

 

 

 

 

Street Address City, State and ZIP Cade A
4700 S Yosemite ST, Greenwood Vig, CO 80111 1 8
BPR Toft
Name No. Empioyoas, P\Bhore No. (Include Area Code)
EE
Street Address City, State and ZIP Code
DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

[x] RACE [] GOLOR |] SEX [ ] RELIGION [| NATIONAL ORIGIN 08-01-2018 04-05-2019

[x] RETALIATION [ ] AGE [] DISABILITY [| GENETIC INFORMATION
[| OTHER (Specify) [| CONTINUING ACTION

 

 

THE PARTICULARS ARE (if additional paper ts needed, attach extra sheet(s)):
| was hired by the above employer in August 2016 as a STEM Teacher. My evaluations and
performance have been positive throughout my employment. However, during the 201 8-2019 school
year | was forced to attend staff meetings on the topic of white privilege. | am one of only three black
teachers at my school, and in approximately October 2018 I told the Assistant Principal that the
discussions and content of the meetings make me feel very uncomfortable and singled out due to my
race. However, | continued to attend the equity meetings under duress. On or about April 5, 2019, the
Principal informed me that my contract would not be renewed for the next school year. She would
not provide me with a reason for this decision, except for saying that it was not related to my
performance. She also refused to provide me with a letter of recommendation.

| believe that | have been discriminated against because of my race (Black) and retaliated against for
participating in protected activity, in violation of Title Vil of the Civil Rights Act of 1964, as amended.

 

 

| want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY - When necessary for State ant! Local Agency Requirements
will advise the agencies if | change my address or phone number and | will
cooperate fully with them in the processing of my charge in accordance with their

 

 

 

procedures. | swear or affirm that I have sead the above charge and that it is true to
| declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and belief.
/ LO SIGNATURE OF COMPLAINANT
7 fo#
i
{ LL SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
ioe (month, day, year)

f
Apr10,2019  / / -
ct to

Date Charging Party Signature

 

 

 

 
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 37 of 38

Amendment to EEOC Complaint

Charge Number 541-2019-01707
Charging Party Leslie Shannon
Respondent Cherry Creek School District

The school district forced me to attend approximately 6 practices of a musical performance
which the white music teacher put on for Black History month addressing old black spiritual
songs relating to slavery which the second grade students, predominately Black and Hispanic,
were forced to perform.

| was offended and complained to the Assistant Principal, but the performance went on as
scheduled.

At a later staff meeting a white teacher said that the music teacher had nothing to apologize

for regarding her performance.

| want this charge filed with both the EEOC and the State or Local agency, if any. | will advise
the agencies if | change my address or phone number and | will cooperate fully with them in
the processing of my charge in accordance with their procedures.

I declare under penalty of perjury that the above is true and correct.
May 14, 2020
Case 1:20-cv-03469-GPG Document1 Filed 11/23/20 USDC Colorado Page 38 of 38

EEOC Form 161 (1/08)

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

DISMISSAL AND NOTICE OF RIGHTS

 

To: Leslie M. Shannon From: Denver Field Office
7927 S Kittredge St 303 East 17th Avenue
Englewood, CO 80112 Suite 410

Denver, CO 80203

| On behalf of person(s) aggrieved whose identity is
~ CONFIDENTIAL (29 CFRE 1601 Fay” TT

EEOC Charge No. EEOC Representative Telephone No.
Philip Gross,
541-2019-01707 Supervisory Investigator (303) 866-1318

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans with Disabilities Act.

The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEQC; in other words, you waited too long after the date(s) of the alleged discrimination to file your

charge.

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the information
obtained establishes violations of the statutes. This does not cartify that the respondent is in compliance with the statutes. No finding is
made as to anv other issues that mioht be construed as havino been raised bv this charae.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge

OO &OOO0

Other (briofly state)

- NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act,-or the Age-— -— --

Discrimination in Employment Act. This will be the only notice of dismissal and of your right to sue that we will,
send you. You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state
court. Your lawsuit must be filed WITHIN 90 DAYS from your receipt of this Notice; or your right to sue based on
this charge will be lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of
the alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2
years (3 years) before you file suit may not be collectible.

 

On behalf of the Commission
Philip A Gross for August 31, 2020
Enclosure(s) Amy Burkholder, . (Date Mailed)
Field Office Director
ce: CHERRY CREEK SCHOOL DISTRICT

Semple Farrington Everall & Case PC
